UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
WILLIAM HENRY HARRISON,             )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                  Civil Action No. 07-1543 (PLF)
                                    )
FEDERAL BUREAU OF PRISONS,          )
                                    )
      Defendant.                    )
____________________________________)


                                               ORDER

               For the reasons stated in the accompanying Opinion, and after consideration of the

parties’ motions, oppositions, and replies, and the entire record in this case, it is hereby

               ORDERED that the defendant’s renewed motion to dismiss or for summary

judgment is GRANTED and JUDGMENT is awarded to the defendant on the claims arising from

three FOIA Requests identified by numbers 07-7829, 07-10206, and 08-2180; it is

               FURTHER ORDERED that the plaintiff’s motion for reconsideration is DENIED.

               As all claims have now been decided by this Order and the Court’s Order of

March 31, 2009, this is a final appealable order. See Fed. R. App. P. 4.

               SO ORDERED.


                                                       /s/
                                                       PAUL L. FRIEDMAN
DATE: February 3, 2010                                 United States District Judge